ACCEPTED
                                                                                  03-15-00261-CV
                                                                                          5840247
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            6/26/2015 12:06:07 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                            NO. 03-15-00261-CV

                                                                 FILED IN
                         In the Third Court of Appeals    3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                                          6/26/2015 12:06:07 PM
                                 Austin, Texas
                                                              JEFFREY D. KYLE
                                                                   Clerk



            THOMAS D. YOUNG A/K/A T. DAVID YOUNG, APPELLANT

                                       v.

                   JP MORGAN CHASE BANK, N.A., APPELLEE


                APPEAL FROM CAUSE NO. D-1-GN-12-000590
              126TH DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                      HON. DARLENE BYRNE PRESIDING


APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE BRIEF


Stephen Casey
Texas Bar No. 24065015
                                                      ORAL
CASEY LAW OFFICE, P.C.                              ARGUMENT
595 Round Rock West Drive                           REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellant
Thomas D. Young a/k/a T. David Young




                                       i
                           GROUNDS FOR MOTION

1. Appellant’s Brief is due to be filed in Court on July 1, 2015.

2. Appellant’s counsel has four (4) briefs coming due within a 2-week time frame.
   Counsel is in need of more time to adequately draft and file Appellant’s Brief.

3. Appellant is asking for a 30-day extension.

4. This is Appellant’s first request for an extension.

                                      PRAYER

For the foregoing reasons, Appellant prays the Court will grant the motion.



                                        Respectfully submitted,


                                           /s/ Stephen Casey

                                        Stephen Casey
                                        Texas Bar No. 24065015

                                        595 Round Rock West Drive, Suite 102
                                        Round Rock, Texas 78681
                                        Telephone: 512-257-1324
                                        Fax: 512-853-4098
                                        stephen@caseylawoffice.us




                      CERTIFICATE OF CONFERENCE
      I hereby certify that I have conferenced with opposing counsel, Marcie L.
Schout, via e-mail on June 25, 2015. Opposing counsel is unopposed to the
Motion for Extension of Time to File Appellant’s Brief.




                                           1
                                      /s/Stephen Casey


                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing motion has
been served on Friday, June 26, 2015, on the following via electronic transmission:


      Marcie L. Schout
      Quilling, Selander, Lownds,
      Winslett, & Moser, P.C.
      2001 Bryan Street, Suite 1800
      Dallas, TX 75201
      mschout@qslwm.com


                                      /s/ Stephen Casey




                                         2